Citation Nr: 9915632	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  96-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral defective hearing.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from March 1969 to November 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
by the RO.  The Board remanded the appeal to the RO for 
additional development in September 1997.  

In the September 1997 Board remand, the issue was 
characterized as an increased (compensable) rating for 
defective hearing of the left ear.  As explained in the 
remand, it was not clear from a review of the claims folder 
whether service connection was established for defective 
hearing of the left ear or both ears.  On remand, the RO 
concluded that service connection was established for 
bilateral defective hearing.  Accordingly, the issue has been 
modified to reflect the correct issue on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected hearing loss is 
manifested by an average pure tone threshold of 52 decibels 
in the right ear and 53 decibels in the left ear at the four 
frequencies from 1,000 to 4,000 hertz; speech discrimination 
ability is 100 percent in the right ear and 96 percent in the 
left ear, which translates to a numeric designation of Level 
I for each ear.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for bilateral defective hearing have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.85, including Part 4 and Diagnostic Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
his service-connected bilateral defective hearing is more 
severe than currently evaluated.  Therefore, he has 
established well-grounded claims.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone 
several VA audiological examinations and VA outpatient 
records have been obtained.  The record is complete and the 
Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Background

On an authorized audiological evaluation in May 1989, pure 
tone thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
10
20
20
65
LEFT
15
25
45
70

The average of the right ear was 29 and the average of the 
left ear was 39.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 96 
percent in the left ear.  

An audiological examination was conducted in August 1993.  
However, it was noted on the examination that it was not 
adequate for rating purposes.

On the authorized audiological evaluation in February 1995, 
pure tone thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
40
35
50
90
LEFT
35
35
60
80

The average of the right ear was 53 and the average of the 
left ear was 52.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.  

On the authorized audiological evaluation in November 1995, 
pure tone thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
40
35
45
90
LEFT
35
35
55
75

The average of the right ear was 52 and the average of the 
left ear was 50.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.  

On the authorized audiological evaluation in July 1998, pure 
tone thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
30
40
50
90
LEFT
35
40
60
80

The average of the right ear was 52 and the average of the 
left ear was 53.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.  

Analysis

Initially, it is pointed out that while there was some 
confusion as to whether service connection had been 
established for hearing loss in both ears or just the left 
ear by the RO in February 1977 (See September 1997 Board 
remand), the RO in late 1997, clarified that service 
connection had been established for both ears, effective from 
November 24, 1975.  (Service connection was initially 
established by rating action dated in 1977, for defective 
hearing based solely on audiological findings reported in the 
service medical records.)  Thereafter, the veteran was 
evaluated, for increased rating purposes, on two occasions 
(November 1982 and May 1989) subsequent to the award of 
service connection.  On both occasions, the RO considered the 
audiological findings for both ears and determined that the 
veteran did not meet the criteria for a compensable 
evaluation for bilateral defective hearing under the rating 
criteria in effect at those times.  The veteran was notified 
of each of these decisions and did not appeal.  

Service connection is in effect for bilateral sensorineural 
hearing loss, assigned a noncompensable evaluation under the 
provisions of Diagnostic Code 6100 and §§ 4.85 through 4.87 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
This evaluation has been in effect since November 1975 
pursuant to the initial award of service connection for 
hearing loss by rating action in February 1977.  

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
on audiometric examinations.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  To evaluate the 
degree of disability from bilateral service connected 
defective hearing, the revised rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Diagnostic Codes 6100 to 
6110.

At the veteran's latest VA examination in July 1998, the 
average puretone decibel loss for his right ear, achieved by 
adding hearing loss at 1000, 2000, 3000, and 4000 HZ and 
dividing by four, was 52.  The percent of discrimination was 
100.  By intersecting the column in Table VI for average 
puretone decibel loss falling between 50 and 57 with the line 
for percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is Level I.  The 
average puretone decibel loss for the veteran's left ear was 
53.  The percent of discrimination was 96.  The resulting 
numeric designation for the left ear is Level I.  Table VII 
must then be consulted for assignment of a percentage 
evaluation and assignment of a diagnostic code.  With numeric 
designations of Level I for the right ear and left ear, the 
point of intersection on Table VII requires assignment of a 
noncompensable rating under diagnostic code 6100.  

The RO has applied the rating schedule accurately, and there 
is no basis for assignment of a higher evaluation.  Based on 
the evidence of record, the evaluation to be applied under 
the rating schedule is clear, and entitlement to a 
compensable evaluation for bilateral hearing loss is not 
shown.  Finally, the evaluations derived from the rating 
schedule are intended to make proper allowance for 
improvement by hearing aids.  Examination to determine this 
improvement is therefore unnecessary.  38 C.F.R. § 4.86 
(1998).  


ORDER

An increased (compensable) evaluation for the veteran's 
service-connected bilateral defective hearing is denied.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

